EXHIBIT 10.1

 

AGREEMENT OF MERGER AND PLAN OF REORGANIZATION

 

THIS AGREEMENT OF MERGER AND PLAN OF REORGANIZATION (“Agreement”), dated as of
February 9, 2007, is entered into by and among Hibbett Sporting Goods, Inc., a
Delaware corporation (the “Company”), Hibbett Sports, Inc., a Delaware
corporation (“Holdco”) and a direct, wholly owned subsidiary of the Company, and
Hibbett Merger Sub, Inc., a Delaware corporation (“MergerSub”) and a direct,
wholly owned subsidiary of Holdco.

 

RECITALS

 

A.         The Company's authorized capital stock consists of (i) 80,000,000
shares of common stock, par value $.01 per share (“Company Common Stock”), of
which 31, 734, 862 shares were issued and outstanding as of December 4, 2006 and
(ii) 1,000,000 shares of preferred stock, $.01 per share, none of which is
currently outstanding (“Company Preferred Stock”).

 

B.         As of the date hereof, Holdco's authorized capital stock consists of
(i) 80,000,000 shares of common stock, par value $.01 per share (“Holdco Common
Stock”), of which 100 shares are issued and outstanding and (ii) 1,000,000
shares of preferred stock, $.01 par value per share, none of which is currently
outstanding (“Holdco Preferred Stock”).

 

C.         The designations, rights and preferences, and the qualifications,
limitations and restrictions thereof, of the Holdco Preferred Stock and the
Holdco Common Stock are the same as those of the Company Preferred Stock and the
Company Common Stock.

 

D.         The Certificate of Incorporation and the Bylaws of Holdco immediately
after the Effective time (as hereinafter defined) will contain provisions
identical to the Certificate of Incorporation and Bylaws of the Company
immediately before the Effective Time (to the extent required by Section 251(g)
of the General Corporation Law of the State of Delaware (the “DGCL”)).

 

E.         The directors of the Company immediately prior to the Merger (as
hereinafter defined) will be the directors of Holdco as of the Effective Time.

 

F.         Holdco and MergerSub are newly formed corporations organized for the
purpose of participating in the transactions herein contemplated.

 

G.         The Company desires to create a new holding company structure in
accordance with Section 251(g) of the DGCL by merging MergerSub with and into
the Company with the Company being the surviving corporation, and converting
each

 


--------------------------------------------------------------------------------



 

outstanding share of Company Common Stock into a like number of shares of Holdco
Common Stock, all in accordance with the terms of this Agreement.

 

 

H.         The Boards of Directors of Holdco, MergerSub and the Company have
approved this Agreement and the merger of MergerSub with and into the Company
upon the terms and subject to the conditions set forth in this Agreement (the
“Merger”).

 

I.          The Company will, immediately prior to the Effective Time,
contribute to the capital of Holdco, to be converted to Holdco Common Stock and
held in the treasury of Holdco, any shares of Company Common Stock then held by
the Company in its treasury.

 

J.          For federal income tax purposes, the Merger shall qualify as a
reorganization under the provisions of Section 368(a) of the Internal Revenue
Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained in this Agreement, and intending to be legally bound
hereby, the Company, Holdco and MergerSub hereby agree as follows:

 

ARTICLE I

THE MERGER

 

Section 1.1       The Merger. In accordance with Section 251(g) of the DGCL and
subject to and upon the terms and conditions of this Agreement, MergerSub shall,
at the Effective Time, be merged with and into the Company, the separate
corporate existence of MergerSub shall cease, and the Company shall continue as
the surviving corporation. The Company as the surviving corporation after the
Merger is hereinafter sometimes referred to as the “Surviving Corporation.” At
the Effective Time, the effect of the Merger shall be as provided in Section 259
of the DGCL.

 

Section 1.2       Effective Time. The Merger shall become effective at 12:01
a.m. Eastern Standard Time on February 10, 2007 (such time being referred to
herein as the “Effective Time”).

 

Section 1.3       Certificate of Incorporation. From and after the Effective
Time the Certificate of Incorporation of the Company, as in effect immediately
prior to the Effective Time, shall be the Certificate of Incorporation of the
Surviving Corporation until thereafter amended as provided by law; provided,
however, that, from and after the Effective Time:

 

 


--------------------------------------------------------------------------------



 

 

(a)      Article Fourth shall be amended so as to read in its entirety as
follows:

 

“FOURTH:

 

The aggregate number of shares which the Corporation shall have authority to
issue shall be 10,000, consisting of 10,000 shares of Common Stock, par value
$.01 per share.”

 

(b)

Article Fifth shall be deleted in its entirety.

 

(c)      Article Sixth shall be renumbered Article Fifth and shall be amended by
deleting paragraphs (b), (c), and (g) and renumbering paragraphs (d) – (f) as
paragraphs (b) – (d).

 

(d)        Article Seventh shall be renumbered as Article Sixth and shall be
amended so as to read in its entirety as follows:

 

“SIXTH:

 

In furtherance and not in limitation of the powers conferred by law, the Board
of Directors is authorized to adopt, amend or repeal the Bylaws of the
Corporation.”

 

(e)        Article Eighth shall be renumbered Article Seventh, and the reference
in such article to “ARTICLE EIGHTH” shall be amended to read “ARTICLE SEVENTH.”

 

(f)         Article Ninth shall be renumbered as Article Eighth, and the
reference in such article to “ARTICLES SIXTH, SEVENTH, EIGHTH and this ARTICLE
NINTH” shall be amended to read “ARTICLES FIFTH, SIXTH, SEVENTH and this ARTICLE
EIGHTH”

 

(g)

A new Article NINTH shall be added thereto which shall be and read in its
entirety as follows:

 

“Article NINTH.

 

Any act or transaction by or involving the Corporation, other than the election
or removal of directors, that requires for its adoption under the General
Corporation Law of the State of Delaware or its certificate of incorporation the
approval of the stockholders of the Corporation shall, by virtue of this
reference to Section 251(g)(7)(i) of the General Corporation Law of the State of
Delaware, require, in addition, the approval of the stockholders of Hibbett
Sports, Inc., a Delaware corporation, or any successor thereto by merger, by the
same vote as is required by the General Corporation Law of the State of Delaware
and/or the certificate of incorporation of this Corporation.”

 

 


--------------------------------------------------------------------------------



 

 

Section 1.4       Bylaws. From and after the Effective Time, the Bylaws of
MergerSub, as in effect immediately prior to the Effective time, shall
thereafter continue in full force and effect as the bylaws of the Surviving
Corporation until thereafter amended or repealed as provided therein.

 

Section 1.5       Directors. The directors of MergerSub immediately prior to the
Effective Time shall be the initial directors of the Surviving Corporation and
will hold office from the Effective Time until their successors are duly elected
or appointed and qualified in the manner provided in the Certificate of
Incorporation and the Bylaws of the Surviving Corporation or as otherwise
provided by law.

 

Section 1.6       Officers. The officers of the Company immediately prior to the
Effective Time shall be the initial officers of the Surviving Corporation and
will hold office from the Effective Time until their successors are duly elected
or appointed and qualified in the manner provided in the Certificate of
Incorporation and the Bylaws of the Surviving Corporation or as otherwise
provided by law.

 

Section 1.7       Additional Actions. Subject to the terms of this Agreement,
the parties hereto shall take all such reasonable and lawful action as may be
necessary or appropriate in order to effectuate the Merger. If, at any time
after the Effective Time, the Surviving Corporation shall consider or be advised
that any deeds, bills of sale, assignments, assurances or any other actions or
things are necessary or desirable to vest, perfect or confirm, of record or
otherwise, in the Surviving Corporation its right, title or interest in, to or
under any of the rights, properties or assets of either of MergerSub or the
Company acquired or to be acquired by the Surviving Corporation as a result of,
or in connection with, the Merger or otherwise to carry out this Agreement, the
officers and directors of the Surviving Corporation shall be authorized to
execute and deliver, in the name and on behalf of each of MergerSub and the
Company, all such deeds, bills of sale, assignments and assurances and to take
and do, in the name and on behalf of each of MergerSub and the Company or
otherwise, all such other actions and things as may be necessary or desirable to
vest, perfect or confirm any and all right, title and interest in, to and under
such rights, properties or assets in the Surviving Corporation or otherwise to
carry out this Agreement.

 

Section 1.8       Conversion of Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of Holdco, MergerSub, the Company
or the holder of any of the following securities:

 

(a)        Each share or fraction of a share of the Company issued and
outstanding immediately prior to the Effective Time shall, upon compliance with
the procedures specified in Section 1.9 of this Agreement, be converted in the
Merger into the right to receive a duly issued, fully paid and nonassessable
share or equal fraction of a share of Holdco having the same preferences,
rights, and limitations as the share or fraction of a share of the Company being
converted in the merger. Each right to acquire shares of the Company outstanding

 


--------------------------------------------------------------------------------



 

immediately prior to the Effective Time shall be converted in the Merger into a
right to acquire shares of Holdco having the same preferences, rights, and
limitations as the right to acquire shares of the Company being converted in the
Merger.

 

(b)        Each share or fraction of a share of MergerSub outstanding
immediately prior to the Effective Time shall be converted in the Merger into a
share or equal fraction of a share of the Surviving Corporation.

 

(c)        Each share of Holdco Common Stock owned by the Company immediately
prior to the Merger shall automatically be canceled and retired and shall cease
to exist.

 

(d)        From and after the Effective Time, holders of certificates formerly
evidencing Company Common Stock shall cease to have any rights as stockholders
of the Company, except as provided by law; provided, however, that such holders
shall have the rights set forth in Section 1.9 herein.

 

(e)        Immediately prior to the Effective Time, the Company will contribute
to the capital of Holdco, to be converted to Holdco Common Stock and held in the
treasury of Holdco, any shares of Company Common Stock then held by the Company
in its treasury.

 

Section 1.9

Procedures Relating to Company Common Stock.

 

(a)       Exchange of Certificates. At the Effective Time, Holdco shall make
available to each record holder who, as of the Effective Time, was a holder of
an outstanding certificate or certificates which immediately prior to the
Effective Time represented Company Common Stock (the “Certificate” or
“Certificates”), a letter of transmittal and instructions ("Letter of
Transmittal") for use in effecting the surrender of the Certificates for
conversion thereof. Delivery shall be effected, and risk of loss and title to
the Certificates shall pass, only upon proper delivery of the Certificates to
Holdco and the form of Letter of Transmittal shall so reflect. Upon surrender to
Holdco of a Certificate, together with such Letter of Transmittal duly executed,
the holder of such Certificate shall be entitled to receive in exchange therefor
one or more certificates as requested by the holder (properly issued, executed
and countersigned, as appropriate) representing that number of shares of fully
paid and nonassessable shares of Holdco Common Stock to which such holder of
Company Common Stock shall have become entitled pursuant to the provisions of
Section 1.8 hereof and the Certificate so surrendered shall forthwith be
canceled. No interest will be paid or accrued on the consideration payable upon
the surrender of the Certificates. If any portion of the consideration to be
received upon exchange of a Certificate is to be issued or paid to a person
other than the person in whose name the Certificate surrendered in exchange
therefor is registered, it shall be a condition of such issuance and

 


--------------------------------------------------------------------------------



 

payment that the Certificate so surrendered shall be properly endorsed or
otherwise in proper form for transfer and that the person requesting such
exchange shall pay in advance any transfer or other taxes required by reason of
the issuance of a certificate for Holdco Common Stock to such other person, or
established to the satisfaction of Holdco that such tax has been paid or that
such tax is not applicable. From the Effective Time until surrender in
accordance with the provisions of this Section 1.9, each Certificate shall
represent for all purposes only the right to receive the consideration provided
in Section 1.8. All payments of respective shares of Holdco Common Stock that
are made upon surrender of Certificates in accordance with the terms hereof
shall be deemed to have been made in full satisfaction of rights pertaining to
the Company Common Stock evidenced by such Certificates.

 

(b)       Dividends and Distributions. No dividends or other distributions with
respect to Holdco Common Stock with a record date after the Effective Time shall
be paid to the holder of any unsurrendered Certificate with respect to the
shares of Holdco Common Stock, until the surrender of such Certificate in
accordance with this Section 1.9. Following surrender of any such Certificate,
there shall be paid to the holder of the certificate representing shares of
Holdco Common Stock issued in exchange therefor, without interest, (i) the
amount of dividends or other distributions with a record date after the
Effective Time theretofore paid with respect to such shares of Holdco Common
Stock and (ii) at the appropriate payment date, the amount of dividends or other
distributions with a record date after the Effective Time but prior to such
surrender and with a payment date subsequent to such surrender payable with
respect to such shares of Holdco Common Stock.

 

(c)        Lost, Mislaid, Stolen or Destroyed Certificates. In the case of any
lost, mislaid, stolen or destroyed Certificate, the holder thereof may be
required, as a condition precedent to delivery to such holder of the
consideration described in Section 1.8 hereof, to deliver to Holdco a bond in
such reasonable sum or a reasonably satisfactory indemnity agreement as Holdco
may direct as indemnity against any claim that may be made against Holdco or the
Surviving Corporation with respect to the Certificate alleged to have been lost,
mislaid, stolen or destroyed.

 

(d)       No Stock Transfers. After the Effective Time, there shall be no
transfers on the stock transfer books of the Surviving Corporation of the
Company Common Stock that were outstanding immediately prior to the Effective
Time. If, after the Effective Time, Certificates are presented to the Surviving
Corporation for transfer, they shall be canceled and exchanged for the
consideration described in Section 1.8.

 

(e)       Unclaimed Merger Consideration. Any shares of Holdco Common Stock due
former shareholders of the Company pursuant to Section 1.8 hereof that remain
unclaimed by such former shareholders after the Effective Time shall be

 


--------------------------------------------------------------------------------



 

held by Holdco, and any former holder of Company Common Stock who has not
theretofore complied with Section 1.9(a) shall thereafter look only to Holdco
for issuance of the number of shares of Holdco Common Stock to which such holder
has become entitled pursuant to the provisions of Section 1.8 and Section 1.9(b)
hereof; provided, however, that neither Holdco nor any party hereto shall be
liable to a former holder of Company Common Stock for any amount required to be
paid to a public official pursuant to any applicable abandoned property, escheat
or similar law.

 

ARTICLE II

ACTIONS TO BE TAKEN IN

CONNECTION WITH THE MERGER

 

Section 2.1       Assumption of Registered Stock Plans and Other Agreements.
Holdco and the Company hereby agree that they will execute, acknowledge and
deliver an assumption agreement pursuant to which Holdco will, from and after
the Effective Time, assume and agree to perform all outstanding obligations of
the Company pursuant to (i) the Company's stock plans, including the 1995 Stock
Option Plan (Reg. No. 333–21305), the 1996 Stock Plan for Outside Directors
(Reg. Nos. 333-96755 and 333–21299), the Amended and Restated 1996 Stock Option
Plan (Reg. Nos. 333-63094 and 333–21303), the 2005 Employee Stock Purchase Plan
(Reg. No. 333-126316), the 2005 Equity Incentive Plan (Reg. No. 333-126313), the
2005 Director Deferred Compensation Plan (Reg. No. 333-126311) and the 2006
Non-Employee Director Equity Plan (Reg. No. 333-135217) (collectively, the
“Registered Stock Plans”); (ii) each stock option agreement and/or similar
agreement entered into pursuant to the Registered Stock Plans, and each
outstanding Option granted thereunder; and (iii) any other agreements that
management of the Company deems necessary to be assumed by Holdco (the “Other
Agreements”). At the Effective Time, the Registered Stock Plans and the Other
Agreements shall each be automatically amended as necessary to provide that
references to the Company in such agreements shall be read to refer to Holdco.

 

The outstanding options and other awards assumed by Holdco shall be exercisable
and/or settled upon the same terms and conditions as under the Plans immediately
prior to the Effective Time, except that, upon the exercise of each such option
or settlement of such award, shares of Holdco Common Stock shall be issuable in
lieu of each share of Company Common Stock issuable with respect thereto
immediately prior to the Effective Time.

 

The Company and Holdco will take or cause to be taken all actions necessary or
desirable in order for Holdco to assume and perform the obligations of the
Company under the Registered Stock Plans and Other Agreements, all to the extent
deemed appropriate by the Company and Holdco and permitted under applicable law.

 

Section 2.2       Post-Effective Amendments. It is the intent of the parties
hereto that Holdco, as of the Effective Time, be deemed a "successor issuer" for
purposes of

 


--------------------------------------------------------------------------------



 

continuing offerings under the Securities Act of 1933, as amended. As soon as
practicable following the Merger, Holdco will file post-effective amendments to
the Company's registration statements on Form S-8 covering the Registered Stock
Plans, adopting such statements as its own registration statements for all
purposes of the Securities Act and the Exchange Act and setting forth any
additional information necessary to reflect any material changes made in
connection with or resulting from the succession, or necessary to keep the
registration statements from being misleading.

 

Section 2.3       Reservation of Shares. On or prior to the Effective Time,
Holdco will reserve sufficient shares of Holdco Common Stock to provide for the
issuance of Holdco Common Stock with respect to awards outstanding under the
Registered Stock Plans.

 

Section 2.4       Employee Benefit Plans. The Company and Holdco will take or
cause to be taken all actions necessary or desirable in order for Holdco to
assume (or become a participating employer in) each existing employee benefit
plan and agreement of the Company, with or without amendments, or to adopt,
comparable plans, all to the extent deemed appropriate by the Company and Holdco
and permitted under applicable law.

 

ARTICLE III

CONDITIONS OF MERGER

 

Section 3.1       Conditions Precedent. The obligations of the parties to this
Agreement to consummate the Merger and the transactions contemplated by this
Agreement shall be subject to fulfillment or waiver by the parties hereto of
each of the following conditions:

 

(a)        The Company shall have received any approvals or permits and any
consents, waivers or amendments or other modification to the outstanding
agreements, contracts, instruments or other understandings which the Company
deems necessary or desirable in connection with the Merger and the transactions
contemplated by this Agreement.

 

(b)        Prior to the Effective Time, no order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits or makes illegal the
consummation of the Merger or the transactions contemplated hereby.

 

ARTICLE IV

TERMINATION AND AMENDMENT

 

 


--------------------------------------------------------------------------------



 

 

Section 5.1       Termination. This Agreement may be terminated and the Merger
contemplated hereby may be abandoned at any time prior to the Effective Time by
action of the Board of Directors of the Company, Holdco or MergerSub if any such
Board of Directors should determine that for any reason the completion of the
transactions provided for herein would be inadvisable or not in the best
interest of such corporation or its stockholders. In the event of such
termination and abandonment, this Agreement shall become void and neither the
Company, Holdco or MergerSub nor their respective stockholders, directors or
officers shall have any liability with respect to such termination and
abandonment.

 

Section 5.2       Amendment. This Agreement may be supplemented, amended or
modified by the mutual consent of the Boards of Directors of the parties to this
Agreement.

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

Section 6.1       Governing Law. This Agreement shall be governed by and
construed and enforced under the laws of the State of Delaware.

 

Section 6.2       Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which shall constitute one and the same agreement.

 

Section 6.3       Entire Agreement. This Agreement, including the documents and
instruments referred to herein, constitutes the entire agreement and supersedes
all other prior agreements and undertakings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof.

 

 

Section 6.4       Severability. The provisions of this Agreement are severable,
and in the event any provision hereof is determined to be invalid or
unenforceable, such invalidity or unenforceability shall not in any way affect
the validity or enforceability of the remaining provisions hereof.

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

[Signature Page Follows]

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company, Holdco and MergerSub have caused this Agreement
to be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

HIBBETT SPORTING GOODS, INC.

 

By: /s/ Michael J. Newsome

Name: Michael J. Newsome

Title: Chairman and Chief Executive Officer

 

HIBBETT SPORTS, INC.

 

By: /s/ Gary A. Smith

Name: Gary A. Smith

Title: Vice President and Chief Financial Officer

 

HIBBETT MERGER SUB, INC.

 

By: /s/ Michael J. Newsome

Name: Michael J. Newsome

Title: President

 



 


--------------------------------------------------------------------------------



 

 

 

CERTIFICATE OF THE SECRETARY

OF

HIBBETT SPORTING GOODS, INC.

 

 

I, Maxine B. Martin, Secretary of Hibbett Sporting Goods, Inc., A Delaware
corporation, hereby certify that this Agreement to which this certificate is
attached has been adopted pursuant to Subsection 251(g) of the DGCL and the
conditions specified in the first sentence of Subsection 251(g) have been
satisfied.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the 9th
day of February 2007.

 

Hibbett Sporting Goods, Inc.

 

_/s/ Maxine B. Martin

By: Maxine B. Martin, Secretary

 

 

 

 

 